UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number001-11595 Astec Industries, Inc. (Exact name of registrant as specified in its charter) Tennessee 62-0873631 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1725 Shepherd Road, Chattanooga, Tennessee (Address of principal executive offices) (Zip Code) (423) 899-5898 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ý NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ý NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ý Accelerated Filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 24, 2014 Common Stock, par value $0.20 1 ASTEC INDUSTRIES, INC. INDEX PART I - Financial Information Item 1.Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2014 and 2013 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2014 and 2013 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 Condensed Consolidated Statement of Equity for the Three Months Ended March 31, 2014 Notes to Unaudited Condensed Consolidated Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II - Other Information Item 1.Legal Proceedings Item 1A.Risk Factors Item 6.Exhibits 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements Astec Industries, Inc. Condensed Consolidated Balance Sheets (in thousands) (unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Trade receivables, net Other receivables Inventories Prepaid expenses and other Deferred income tax assets Total current assets Property and equipment, net Investments Goodwill Other long-term assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Federal income taxes payable Accrued product warranty Customer deposits Accrued payroll and related liabilities Accrued loss reserves Other current liabilities Total current liabilities Deferred income tax liabilities Other long-term liabilities Total liabilities Shareholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 3 Astec Industries, Inc. Condensed Consolidated Statements of Income (in thousands, except per share data) (unaudited) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Selling, general, administrative and engineering expenses Income from operations Interest expense 73 70 Other income, net of expenses Income from operations before income taxes Income taxes Net income Net income attributable to non-controlling interest 2 80 Net income attributable to controlling interest $ $ Earnings per common share Net income attributable to controlling interest: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted Dividends declared per common share $ $ - See Notes to Unaudited Condensed Consolidated Financial Statements 4 Astec Industries, Inc. Condensed Consolidated Statements of Comprehensive Income (in thousands) (unaudited) Three Months Ended March 31, Net income $ $ Other comprehensive income: Change in unrecognized pension and post-retirement benefit costs - ) Income tax (provision) benefit on change in unrecognizedpension and post-retirement benefit costs ) 70 Foreign currency translation adjustments ) Income tax benefit on foreign currency translation adjustments 64 Other comprehensive income (loss) ) Comprehensive income Comprehensive income (loss) attributable to non- controlling interest ) Comprehensive income attributable to controlling interest $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 5 Astec Industries, Inc. Condensed Consolidated Statements of Cash Flows (in thousands)(unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts 10 Provision for warranties Deferred compensation provision Sale (purchase) of trading securities, net ) Stock-based compensation Tax expense (benefit) from stock incentive plans ) 76 Deferred income tax benefit ) ) Gain on disposition of fixed assets ) ) (Increase) decrease in: Trade and other receivables ) ) Inventories ) ) Prepaid expenses ) Other assets ) ) Increase (decrease) in: Accounts payable Accrued product warranty ) ) Customer deposits ) Prepaid and income taxes payable Other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Expenditures for property and equipment ) ) Sale of short-term investments - Proceeds from sale of property and equipment 84 77 Net cash provided (used) by investing activities ) Cash flows from financing activities: Payment of dividends ) - Borrowings under bank line of credit - Tax (expense) benefit from stock issued under incentive plans ) Supplemental Executive Retirement Plan transactions, net 46 60 Withholding tax paid upon vesting of restricted stock units ) ) Proceeds from exercise of stock options - 36 Sale of subsidiaries shares to minority shareholders Net cash provided by financing activities Effect of exchange rates on cash ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 6 Astec Industries, Inc. Condensed Consolidated Statement of Equity For the Three Months Ended March 31, 2014 (in thousands) (unaudited) Common Stock Shares Common Stock Amount Additional Paid-in- Capital Accum- ulated Other Compre- hensive Income (Loss) Company Shares Held by SERP Retained Earnings Non- controlling Interest Total Equity Balance, December 31, 2013 $ $ $ ) $ ) $ $ $ Net income - 2 Other comprehensive income - ) Dividends declared - - 2 - - ) - ) Change in ownership percentage of subsidiaries - ) ) Capital contribution by minority shareholder - Stock-based compensation 1 1 - Stock issued under incentive plans 43 8 - Withholding tax paid upon vesting of RSUs - - ) - ) SERP transactions, net - - 31 - 15 - - 46 Balance, March 31, $ $ $ ) $ ) $ $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 7 ASTEC INDUSTRIES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1.Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated under the Securities Act of 1933.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America (“U.S. GAAP”) for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three-month period ended March 31, 2014 are not necessarily indicative of the results that may be expected for the year ending December 31, 2014.It is suggested that these condensed financial statements be read in conjunction with the financial statements and the notes thereto included in the Astec Industries, Inc. Annual Report on Form 10-K for the year ended December 31, 2013. The condensed consolidated balance sheet as of December 31, 2013 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements. Recent Accounting Pronouncements In April 2014, the Financial Accounting Standards Board issued Accounting Standards Update No. 2014-08, “Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity,” which raises the previous threshold for disposals to qualify as discontinued operations and requires new disclosures for individually material disposal transactions that do not meet the definition of a discontinued operation.The standard also allows companies to have significant continuing involvement and continuing cash flows with the discontinued operation.The standard also requires the reclassification of assets and liabilities of a discontinued operation in the balance sheet for all periods presented.The standard is effective for public entities for annual periods beginning on or after December 15, 2014 and is to be implemented prospectively.The Company does not expect the adoption of this statement to have a significant impact on the Company’s financial position or results of operations. Note 2.Earnings per Share Basic earnings per share are determined by dividing earnings by the weighted average number of common shares outstanding during each period.Diluted earnings per share include the potential dilutive effects of options, restricted stock units and shares held in the Company’s Supplemental Executive Retirement Plan. 8 The following table sets forth the computation of net income attributable to controlling interest and the number of basic and diluted shares used in the computation of earnings per share (in thousands): Three Months Ended March 31, Numerator: Net income attributable to controlling interest $ $ Denominator: Denominator for basic earnings per share Effect of dilutive securities: Employee stock options and restricted stock units Supplemental Executive Retirement Plan Denominator for diluted earnings per share Antidilutive options are not included in the diluted earnings per share computation.The number of antidilutive options in the three month periods ended March 31, 2014 and 2013 were not material. Note 3.Receivables Receivables are net of allowances for doubtful accounts of $1,650,000 and $1,708,000 as of March 31, 2014 and December 31, 2013, respectively. Note 4.Inventories Inventories consist of the following (in thousands): March 31, December 31, Raw materials and parts $ $ Work-in-process Finished goods Used equipment Total $ $ Note 5.Property and Equipment Property and equipment is stated at cost, less accumulated depreciation of $212,635,000 and $207,986,000 as of March 31, 2014 and December 31, 2013, respectively. Note 6.Fair Value Measurements The Company has various financial instruments that must be measured at fair value on a recurring basis, including marketable debt and equity securities held by Astec Insurance Company (“Astec Insurance”), the Company’s captive insurance company, and marketable equity securities held in an unqualified Supplemental Executive Retirement Plan (“SERP”).The obligations of the Company associated with the financial assets held in the SERP also constitute a liability of the Company for financial reporting purposes and are included in other long-term liabilities in the accompanying balance sheets.The Company’s subsidiaries also occasionally enter into foreign currency exchange contracts to mitigate exposure to fluctuations in currency exchange rates. 9 The carrying amount of cash and cash equivalents, trade receivables, other receivables, revolving debt and accounts payable approximates their fair value because of the short-term nature of these instruments.Investments are carried at their fair value based on quoted market prices for identical or similar assets or, where no quoted prices exist, other observable inputs for the asset.The fair values of foreign currency exchange contracts are based on quotations from various banks for similar instruments using models with market based inputs. Financial assets and liabilities are categorized based upon the level of judgment associated with the inputs used to measure their fair value.The inputs used to measure the fair value are identified in the following hierarchy: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 - Unadjusted quoted prices in active markets for similar assets or liabilities; or unadjusted quoted prices for identical or similar assets or liabilities in markets that are not active; or inputs other than quoted prices that are observable for the asset or liability. Level 3 - Inputs reflect management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date. Consideration is given to the risk inherent in the valuation technique and the risk inherent in the inputs to the model. As indicated in the tables below (which excludes the Company’s pension assets), the Company has determined that all of its financial assets and liabilities as of March 31, 2014 and December 31, 2013 are level 1 and level 2 in the fair value hierarchy as defined above (in thousands): March 31, 2014 Level 1 Level 2 Total Financial Assets: Trading equity securities: SERP money market fund $ $
